Title: To George Washington from Major General John Sullivan, 20 August 1779
From: Sullivan, John
To: Washington, George


        
          Tioga [Pa.] 20th Augt 1779
        
        Extract of a letter from General Sullivan, dated Tioga, August 20, 1779.
        “I have the pleasure to inclose your Excellency a copy of a letter from General Clinton, by which you will find that the much desired junction will be formed tomorrow. I inclose you a copy of my orders

to General Poor who, in company with Gen. Hand and 1000 chosen troops, have joined General Clinton. I hope, on Monday the 23d inst. to begin a rapid movement into the Indian country.
        “I suppose the Indians must be collecting their force about French Catharine’s or Conosadago; but I am convinced, that no force they have can now injure us. General Clinton burnt a small number of towns as he came down the river, which seemed to have been forsaken some time. Brandt was wounded in the foot at Minisink, and had arrived at Chemung before we burnt it; we took the mare he rode home, but he escaped, leaving her loaded with beans and corn: He is said to be rendered unfit for service for this campaign.”
        “The provisions brought here by Genl Clinton will I hope enable us to compleat the Business, but even this will not answer unless more provisions are sent on to Wyoming to be transported to this place for support of the Garrison here and for our subsistence when we return: But Colo. Butler informs me that none have yet arrived. We have been obliged to cut up a number of our best Tents in order to make Bags to transport Flour—The Flour having been sent up in Barrels in preference to the Kegs designed for us.”
      